PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/084,800
Filing Date: 13 Sep 2018
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Blaine T. Bettinger, Ph.D. (Reg No 66,254)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 12, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 3, 5, 7, 9, 11, 13, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky, et al., U.S. PG-Pub. No. 2012/0041779 (hereafter, “Boroczky”), in view of Gillam, et al., U.S. Pat. No. 8,589,187 B2 (hereafter, “Gillam”).

As to Claim 1, Boroczky discloses: a patient cohort identification device comprising:
a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76), the computer being in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the computer programmed to perform a patient cohort identification method including:
performing at least one iteration of:
displaying, on the display component, information on one or more sample patients who are similar or dissimilar to a query patient according to the automated clustering and receiving, via the at least one user input device, user-inputted comparison values comparing the one or more sample patients with the query patient ([0033], “… the current patient case along with the medical diagnosis of the user (which may either agree with or disagree with the clinical decision support information provided by the CDS user interface sub-system 16) is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20;” and [0038], referring to a GUI displaying data representing multiple cases on a display);
adjusting the patient comparison metric to increase agreement between the user-inputted comparison values and comparison values computed by the patient comparison metric comparing the one or more sample patients with the query patient, wherein the adjusting including adjusting at least one of the set of features and feature weights of the patient comparison metric ([0029], referring to weighted combinations of probative features being stored as distance or similarity metrics, which may be adjusted by the user); and
repeating the automated clustering using the adjusted patient comparison metric ([0033], “… the updated or augmented collection or database of patient cases is again processed by the CDS database content generation components 10, 12 to update or augment the CDS database 14.”); and
identifying a patient cohort for the query patient using the adjusted patient comparison metric produced by a last iteration of the last least one iteration ([0043], “Once the user has completed allocation of patient cases into clinically related groups, for example as described with reference to FIGS. 2-4, the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”).

Boroczky does not appear to explicitly disclose: performing an automatic feature selection process on the patient data to select a set of features and automated clustering of patients of the patient database using a patient comparison metric dependent on the set of features, wherein the automatic feature selection process is an unsupervised feature selection process.

Gillam discloses: performing an automatic feature selection process on the patient data to select a set of features and automated clustering of patients of the patient database using a patient comparison metric dependent on the set of features (col. 2, lines 30 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters), wherein the automatic feature selection process is an unsupervised feature selection process (col. 4, lines 14 – 25, “The patient disposition component can obtain parameters from patient files in the EMPI 210 and automatically perform cluster analysis relative to the patient.”)

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gillam before him/her, to have modified the cohort identification of Boroczky with the automated clustering from Gillam, in order to make known to the physician the decision-making process by which clusters are identified, as suggested by Boroczky at [0005], and Gillam at col. 1, lines 35 – 42.

As to Claim 2, Boroczky, as modified, discloses: identifying the patient cohort as at least part of a cluster containing the query patient that was generated by the last repetition of the automated clustering (Boroczky, [0033], “… the current patient case is added to the patient case group of the case groupings 32 if the user agrees that the current patient case does indeed belong with that patient case group.”).

As to Claim 3, Boroczky, as modified, discloses: wherein the displaying and receiving comprises:
(I) displaying, on the display component, information on one or more similar sample patients belonging to a cluster also containing the query patient that was generated by the most recently-performed automated clustering (Boroczky, [0043], “… the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”); or
(II) displaying, on the display component, information on one or more dissimilar sample patients not belonging to a cluster containing the query patient that was generated by the most recently-performed automated clustering (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 5, Boroczky, as modified, discloses: wherein the displaying and receiving comprises at least one of:
(I) displaying a request to rank similarity of at least one sample patient to the query patient on a quantitative ranking scale, and receiving the user inputted comparison value for the sample patient as a received similarity ranking of the sample patient on the quantitative ranking scale (Boroczky, [0029], “Optionally, the machine learning component 42 also identifies combinations, or weighted combinations, of probative features that correlate with the patient case groups 32, and stores these combinations or weighted combinations as distance or similarity metrics 48. Optionally, the identified probative features information 44, 46, 48 are presented to the user for review…”); and
(II) displaying a request to select which of the two sample patients is most similar to the query patient, and receiving a user inputted comparison value as a received selection of which of the two sample patients is most similar to the query patient (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 7, Boroczky, as modified, discloses: wherein the displaying comprises:
simultaneously displaying two or more graphical modality representations in which each graphical modality representation plots the one or more sample patients and the query patient against two or more features of the modality (Boroczky, Fig. 3 and [0040], referring to the multiple window display of various features), preferably the two or more graphical modality representations include graphical modality representations for modalities selected from a group consisting of: clinical, radiology, genomics, demographic, and physiological modalities (Boroczky, Fig. 3 and [0040], referring, by example, to changing GUI views to imaging studies, pre- and post-contrast MR imaging, kinetic curves representing abnormalities over time, etc.).

As to Claim 9, Boroczky, as modified, discloses: wherein the adjusting comprises:
(I) performing a plurality of feature set adjustment iterations each including:
(1) adjusting the set of features by adding or removing a feature to produce a candidate adjusted set of features (Boroczky, [0045], “A given available feature may or may not be probative, in that it may or may not be useful for discriminating amongst patient cases of the groups 32. Then, using machine learning techniques feature selection is applied to find the probative feature set, and optionally to further find a distance or similarity metric employing the probative features.”);
(2) computing comparison values using the patient comparison metric with the candidate adjusted set of features that compare the one or more sample patients with the query patient (Boroczky, [0045], referring to finding a distance or similarity metric employing the probative features);
(3) accepting or rejecting the candidate adjusted set of features based on whether the comparison values computed in operation are in increased or decreased agreement, respectively, with the user-inputted comparison values (Boroczky, [0045], referring to a feature not being probative), or
(II) performing dimensionality reduction to reduce the number of features in the feature set (Boroczky, [0053], “… it is contemplated to omit the machine learning component 42 and to configure the probative features determination sub-system 12 to provide a graphical user interface that enables a physician or other human medical diagnostician, or a plurality of such physicians or other human medical diagnosticians, to select the probative features manually based on observations of the available features of the patient case groups 32.”).

As to Claim 11, Boroczky, as modified, discloses: wherein the adjusting comprises adjusting feature weights of the patient comparison metric (Boroczky, [0049], referring to the evolving weights of genes in a genetic algorithm), preferably the adjusting comprises performing a plurality of feature weight adjustment iterations each including:
(1) adjusting the patient comparison metric by increasing or decreasing the value of at least one feature weight of the patient comparison metric to produce a candidate adjusted patient comparison metric ([0029], referring to weighted combinations of probative features stored as similarity or distance metrics, such combinations being adjusted);
(2) computing comparison values using the candidate adjusted patient comparison metric that compare the one or more sample patients with the query patient (Boroczky, [0029], referring to distance and similarity metrics); and
(3) accepting or rejecting the candidate adjusted patient comparison metric based on whether the comparison values computed in operation are in increased or decreased agreement, respectively, with the user-inputted comparison values (Boroczky, [0029], referring to the user adding, removing, or adjusting combinations).

As to Claim 13, Boroczky, as modified, discloses: wherein the automatic feature selection process is one of Principal Component Analysis (PCA) (Boroczky, [0053], referring to the use of principal component analysis), information gain (IG), and pairwise feature correlation.

As to Claim 20, Boroczky discloses: a patient cohort identification method performed in conjunction with a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76) and in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the patient cohort identification method including:
performing at least one iteration of:
displaying, on the display component, information on one or more sample patients who are similar or dissimilar to a query patient according to the automated clustering and receiving, via the at least one user input device, user-inputted comparison values comparing the one or more sample patients with the query patient ([0033], “… the current patient case along with the medical diagnosis of the user (which may either agree with or disagree with the clinical decision support information provided by the CDS user interface sub-system 16) is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20;” and [0038], referring to a GUI displaying data representing multiple cases on a display);
adjusting at least one of the set of features and feature weights of the patient comparison metric to generate an adjusted patient comparison metric having improved agreement with the user-inputted comparison values as compared with the patient comparison metric without the adjusting ([0029], referring to weighted combinations of probative features being stored as distance or similarity metrics, which may be adjusted by the user); and
repeating the automated clustering using the adjusted patient comparison metric ([0033], “… the updated or augmented collection or database of patient cases is again processed by the CDS database content generation components 10, 12 to update or augment the CDS database 14.”); and
identifying a patient cohort for the query patient as at least part of a cluster containing the query patient produced by the automated clustering repetition of a last iteration of the last least one iteration ([0043], “Once the user has completed allocation of patient cases into clinically related groups, for example as described with reference to FIGS. 2-4, the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”).

Boroczky does not appear to explicitly disclose: performing automated clustering of patients of the patient database using a patient comparison metric dependent on a set of features, wherein the automatic feature selection process is an unsupervised feature selection process.

Gillam discloses: performing automated clustering of patients of the patient database using a patient comparison metric dependent on a set of features (col. 2, lines 3 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters), wherein the automatic feature selection process is an unsupervised feature selection process (col. 4, lines 14 – 25, “The patient disposition component can obtain parameters from patient files in the EMPI 210 and automatically perform cluster analysis relative to the patient.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gillam before him/her, to have modified the cohort identification of Boroczky with the automated clustering from Gillam, in order to make known to the physician the decision-making process by which clusters are identified, as suggested by Boroczky at [0005], and Gillam at col. 1, lines 35 – 42.

As to Claim 21, Boroczky, as modified, discloses: wherein the displaying and receiving comprises at least one of:
(I) displaying a request to rank similarity of a sample patient to the query patient on a quantitative ranking scale and receiving a similarity ranking of the sample patient on the quantitative ranking scale (Boroczky, [0029], “Optionally, the machine learning component 42 also identifies combinations, or weighted combinations, of probative features that correlate with the patient case groups 32, and stores these combinations or weighted combinations as distance or similarity metrics 48. Optionally, the identified probative features information 44, 46, 48 are presented to the user for review…”); and
(II) displaying a request to select which of two sample patients is most similar to the query patient and receiving a selection of which of the two sample patients is most similar to the query patient (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 22, Boroczky, as modified, discloses: wherein the displaying comprises: simultaneously displaying two or more graphical modality representations in which each graphical modality representation plots the one or more sample patients and the query patient against two or more features of the modality (Boroczky, Fig. 3 and [0040], referring to the multiple window display of various features).

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borozcky, in view of Gotz, et al., U.S. PG-Pub. No. 2014/0108379 (hereafter, “Gotz”), further in view of Gillam.

As to Claim 14, Boroczky discloses: a patient cohort identification device comprising:
a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76), the computer being in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the computer programmed to perform a patient cohort identification method including:
receiving a selection of a cluster of patients in one graphical modality representation ([0041], referring to patient case icon being dragged to a new group creation region of the GUI).

Boroczky does not appear to explicitly disclose: performing an automatic feature selection process on patient data from the patient database to select a set of features, wherein the automatic feature selection process is an unsupervised feature selection process; simultaneously displaying, on the display component, two or more graphical modality representations in which each graphical modality representation plots patients of the database against two or more coordinate features of the modality; or in response to receiving the selection, highlighting the patients of the selected cluster of patients in the other simultaneously displayed graphical modality representation or representations.

Gotz discloses: simultaneously displaying, on the display component, two or more graphical modality representations in which each graphical modality representation plots patients of the database against two or more coordinate features of the modality (Fig. 4, described at [0044] – [0046], showing a plurality of graphical representations of cohort data); and
in response to receiving the selection, highlighting the patients of the selected cluster of patients in the other simultaneously displayed graphical modality representation or representations ([0045], referring to the selection, across all graphical representations, of a particular subset of patients within the cohort).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gotz before him/her, to have modified the display of Boroczky with the plurality of graphical display types from Gotz, in order to present to the user more detailed information, as suggested by Boroczky at [0040].

Boroczky, as modified by Gotz, does not appear to explicitly disclose: performing an automatic feature selection process on patient data from the patient database to select a set of features, wherein the automatic feature selection process is an unsupervised feature selection process.

Gillam discloses: performing an automatic feature selection process on patient data from the patient database to select a set of features (col. 2, lines 3 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters), wherein the automatic feature selection process is an unsupervised feature selection process (col. 4, lines 14 – 25, “The patient disposition component can obtain parameters from patient files in the EMPI 210 and automatically perform cluster analysis relative to the patient.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky, Gotz, and Gillam before him/her, to have further modified the cohort identification of Boroczky with the automated clustering from Gillam, in order to make known to the physician the decision-making process by which clusters are identified, as suggested by Boroczky at [0005], and Gillam at col. 1, lines 35 – 42.

As to Claim 15, Boroczky, as further modified, discloses: wherein the receiving comprises: (I) receiving the selection of the cluster of patients via the at least one user input device operating on the one graphical modality representation (Boroczky, [0041], referring to patient groupings), preferably wherein the selection comprises receiving an encirclement of the cluster of patients via the at least one user input device comprising one of a mouse, trackball, trackpad, touchscreen, or other pointing device (Boroczky, [0041], referring to dragging patient icons using e.g. a mouse); or
(II) receiving the selection of the cluster of patients from another computer program executing on the computer.

As to Claim 18, Boroczky, as further modified, discloses: receiving a selection of an update of the two or more coordinate features for one of the simultaneously displayed graphical modality representations wherein the graphical modality representation is updated to plot patients of the database against the updated two or more coordinate features of the modality (Boroczky, [0033], “… the user validation information is optionally used by a CDS update sub-system 60 to assess and optionally update the CDS database 14. For example, in one approach the current patient case along with the medical diagnosis of the user ... is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20.”).

As to Claim 19, Boroczky, as further modified, discloses: wherein the two or more graphical modality representations include graphical modality representations for modalities selected from a group consisting of: clinical, radiology, genomics, demographic, and physiological modalities (Boroczky, Fig. 3 and [0040], referring, by example, to changing GUI views to imaging studies, pre- and post-contrast MR imaging, kinetic curves representing abnormalities over time, etc.).

(2) Response to Argument

Appellants argue that Boroczky is not properly combinable with Gillam to render obvious the invention recited in independent claims 1 and 14 (and 20, when also combined with Gotz). Examiner respectfully disagrees. 
Boroczky (at [0005]) indicates that machine learning does not readily provide information as to the basis by which similarity or dissimilarity is assessed, and a physician is unlikely to be comfortable making a medical decision on an empirical basis without understanding the underlying decision-making rationale. Boroczky is identifying a shortfall in the use of machine learning: the medical professional using the system needs to know the basis by which similarity or dissimilarity is assessed. It is this particular shortfall that is explicitly addressed by the disclosure of Gillam. At col. 5, lines 22 – 37, Gillam states that the automated system being described offers transparency of process to the clinician so that the clinician is more likely to trust the results generated by the implementation, and transparency of process is achieved by making a listing of the parameters that were considered and not considered in the cluster analysis. The problem is explicitly stated by Boroczky and the solution is explicitly provided by Gillam. 

Appellants further argue that, because Boroczky is directed only to manual grouping of patient cases, the automation of such features by Gillam would not be an obvious combination. Examiner again respectfully disagrees. 
Note that Appellants cite to [0020], and [0023] – [0025] of Boroczky in support of their argument, neglecting to mention [0021]. This omitted paragraph is as follows:
[0021] On the other hand, the present disclosure recognizes that part (ii), the identification of probative features, can advantageously be automated using machine learning. The automated identification of probative features can advantageously use as input the accurate similarity ground truth information. Automating part (ii) of the CDS system enhances efficiency and also provides information discovery because correlations between patient cases in the various groups are automatically identified. Such correlations are more likely to be unnoticed by a physician considering at most a few cases at a time. Advantageously, the machine-learned probative features can include non-image features such as patient age, patient gender, patient ethnicity, family medical history, genomic predispositions, and so forth.

Boroczky discloses implementations that include automation of at least certain aspects of the system. Furthermore, because Boroczky automates certain aspects of their process, the automation of certain other features from Gillam would, in fact, have been obvious to one having ordinary skill in the art.

Appellants further argue that Gillam fails to disclose an unsupervised feature selection process, as recited by the claims. Examiner again respectfully disagrees.
In support of their argument, Appellants cite to Gillam, at col. 3, lines 27 – 43; however, the particular embodiment found in that citation was not employed in the rejection, and is immaterial to the combination used to render obvious the claimed invention. Appellants also cite to the sections of Gillam that were used in the rejection. Col. 2, lines 30 – 49 includes the following: “… the automated clustering techniques may identify that the patient is more similar to one group or cluster of patents than to another cluster of patents. The level of similarity denoted also as the similarity score, may be determined based on multiple weighted parameters.” Col. 4, lines 14 – 25 discloses the feature of obtaining parameters from patient files. As can be seen, Gillam discloses automated clustering on the basis of weighted parameters, a feature that meets the claimed limitation of “wherein the automatic feature selection process is an unsupervised feature selection process.”

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:
/RB/
Robert Beausoliel
Supervisory Patent Examiner, Art unit 2167


/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.